




Exhibit 10.1







Non Employee Director Compensation Summary







Initial Restricted Stock Award

$

50,000

Annual Retainer

$

25,000

Annual Restricted Stock Award

$

35,000

Board Meeting Fee (per meeting)

$

1,500

Non-Audit Committee Meeting Fee (per meeting)

$

1,000

Audit Committee Meeting (in person – per meeting)

$

2,000

Audit Committee Meeting (telephonic – per meeting)

$

1,000

Non-Audit Committee Chair

$

5,000

Audit Committee Chair

$

10,000

Lead Director Fee (in lieu of Committee Chair Fee)

$

10,000







Upon initial election or appointment to the Board, a new director shall receive
$50,000 worth of restricted stock to be issued pursuant to EGL’s Non Employee
Director Stock Plan.  The number of shares to be issued will be determined using
the fair market value (defined in the Plan as the closing price) of EGL’s common
stock on the date of appointment. Upon appointment to the Board other than at an
annual meeting of shareholders, a new director shall receive a pro rata portion
of the $25,000 annual cash retainer.  Directors may elect to take the retainer
and committee chair or lead director fees in cash, stock or a combination
thereof.  Any amount elected to be taken in stock will be at a15% premium of the
corresponding cash amount.  Cash compensation for meetings is paid to each
non-employee director on a quarterly basis.









